DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of “DNA sequencing”, “Single Nucleotide Polymorphisms (SNPs)”, and “...status or outcome of a disease or condition in the subject”, respectively, as the species for current examination in the reply filed on 10/19/2022 is acknowledged.
3.	Claims 21-50 are pending in the application. Claims 25-26, 36-39 and 41-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species), there being no allowable generic or linking claim.  Claims 21-24, 27-35, 40, 48-50 are currently under examination.
Warning for Duplicate Claims
4.	Applicant is advised that should claim 21 be found allowable, claim 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (i.e., claim 21 recites the same steps and elements as required by claim 49, and the same method is presented in both independent claim 21 and dependent claim 49). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
5.	Claim 49 is objected to because of the following informalities: the wherein clause should be changed to “wherein the nucleic acid probe molecules having oligonucleotide-directed genomic content of step (d) further comprise[[s]] at least one fixed portion independent of the results of the first assay” to correct the grammatical error.  Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 21-24, 27-35, 40, 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,450,611.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-31 of U.S. Patent No. 10,450,611 teach or render obvious all the features as recited in instant claims 21-24, 27-35, 40, 48-50.  Specifically, claims 1-2 and 5 of U.S. Patent No. 10,450,611 disclose a method that has all the features of the method of instant claim 21 or 48 and is more specific.  In addition, the further features as recited in dependent claims 22-24, 27-35, 40, 49-50 are also taught or rendered obvious by claims 1-31 of U.S. Patent No. 10,450,611.

8.	Claims 21-24, 27-35, 40, 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,299,783.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of U.S. Patent No. 11,299,783 teach or render obvious all the features as recited in instant claims 21-24, 27-35, 40, 48-50.  Specifically, all the features as recited in claim 21 or 48 are expressly, implicitly, or inherently disclosed in claims 1, 19 and 24 of U.S. Patent No. 11,299,783.  In addition, the further features as recited in dependent claims 22-24, 27-35, 40, 49-50 are also taught or rendered obvious by claims 1-29 of U.S. Patent No. 11,299,783.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 21-24, 27-35, 40, 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 21 recites “wherein the personalized probe set comprises a plurality of nucleic acid probe molecules having a plurality of nucleic acid sequences of complements thereof” (emphasis provided) in step (d).  It is unclear what “a plurality of nucleic acid sequences of complements thereof” really refers to, because it is unclear what “complements” are being used in step (d).  Claims 22-24, 27-35 and 40, each of which depends from claim 21, are also rejected for the same reason of indefiniteness.
(2).	Claim 48 recites “wherein the personalized probe set comprises a plurality of nucleic acid probe molecules having a plurality of nucleic acid sequences of complements thereof” (emphasis provided) in step (d).  It is not clear what “a plurality of nucleic acid sequences of complements thereof” really refers to, because it is unclear what “complements” are being used in step (d).  Claims 49-50, each of which depends from claim 48, are also rejected for the same reason of indefiniteness.
(3).	Claim 40, dependent from claim 33, recites the limitation “the predictive, prognostic, or diagnostic information of the biomedical report” in lines 1-2 (emphasis provided).  There is insufficient antecedent basis for this limitation in the claim.  Since claim 35 recites “wherein the biomedical report comprises reporting…(ii) information of the subject that is predictive, prognostic, or diagnostic of a status or outcome of a disease or condition…”, claim 40 may be amended to depend from claim 35 (instead of claim 33) to overcome this rejection.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
13.	Claims 48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (Nat. Commun. 2015, 6:6605, published 1 April 2015).
Regarding claim 48
Hong et al. teach, throughout the whole document, a method for personalized genetic testing, comprising: (a) performing a first assay (e.g., whole-genome sequencing (WGS)) on nucleic acid molecules extracted from at least one biological sample from a subject to produce a first set of nucleic acid sequence data (see page 2, column 2, paragraph 2; page 8, column 2, the section under “Whole-genome sequencing”); (b) extracting a plurality of genetic characteristics (e.g., 561 variants for patient 299, 2,076 variants for patient 498, 145 variants for patient 177, or 217 variants for patient 001) from the first set of nucleic acid sequence data (see page 8, column 2, the section under “Custom capture sequencing”); (c) aggregating the plurality of genetic characteristics to generate a signature of the subject (e.g., the 561 variants for patient 299 would constitute a signature for patient 299; the 2,076 variants for patient 498 would constitute a signature for patient 498; the 145 variants for patient 177 would constitute a signature for patient 177; or the 217 variants for patient 001 would constitute a signature for patient 001) (see page 8, column 2, the section under “Custom capture sequencing”); (d) obtaining a personalized probe set for the subject, wherein the personalized probe set comprises a plurality of nucleic acid probe molecules having a plurality of nucleic acid sequences of complements thereof, wherein the personalized probe set comprises nucleic acid probe molecules having oligonucleotide-directed genomic content comprising at least one variable portion comprising the signature of aggregating step (c) (see page 8, column 2, the section under “Custom capture sequencing”); (e) performing a second assay (e.g., deep targeted sequencing) on nucleic acid molecules extracted from one or more additional biological samples using the personalized probe set to obtain a second set of nucleic acid sequence data (see page 2, column 2, paragraph 2; the section under “Custom capture sequencing” spanning pages 8-9); and (f) outputting biomedical information (e.g., mutations or variants as presented in the document) of the subject based on an analysis comparing results from the first assay with results from the second assay (see the whole document, e.g., Abstract; page 6, column 1, last paragraph – page 7, column 2, paragraph 1; Figures 2-4).
Regarding claim 50
The method according to Hong et al., wherein the plurality of genetic characteristics comprises one or more of (i) Single Nucleotide Polymorphisms (SNPs), (ii) Multiple Nucleotide Polymorphisms (MNPs), (iii) insertions and/or deletions (inDels), (iv) copy number variations, (v) structural variations, (vi) mosaic variants, (vii) somatic variants, (viii) HLA typing, (ix) V(D)J recombination, or any combination thereof (see Abstract; the section under “Custom capture sequencing” spanning pages 8-9).
Conclusion
14.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675